Exhibit 10.01

 

2013 MANAGEMENT BONUS PLAN

 

The President and CEO and all  executives who report to the President and CEO of
Meru Network, Inc. (the “Company”), and who do not otherwise receive variable
compensation will be eligible to participate in this cash bonus plan (this
“Plan”).

 

A.            ANNUAL CASH BONUS PLAN

 

The cash bonus available will be calculated annually based on a percentage of an
executive’s base salary upon the Company’s achievement of revenue targets and
non-GAAP EBITA targets(1), as described below, as well as, for executives other
than the CEO and CFO, individual performance against objectives (collectively,
the “Annual Cash Bonus”).  Following the end of each quarter, the Revenue Bonus
will be calculated and paid based on the Company’s achievement of quarterly
revenue targets (or in some circumstances year-to-date target achievement), with
such payment not to exceed 100% of the executive’s targeted year-to-date revenue
bonus, subject to the terms described below and irrespective of whether the
non-GAAP EBITA targets were met.  Following the end of the year, the annual cash
bonus available is calculated and paid based upon the Company’s achievement of
annual revenue targets and non-GAAP EBITA(1) compared to the annual target
objectives (without duplication of amounts previously paid for revenue
achievement).  The Revenue Bonus element of the Annual Cash Bonus will be
awarded based on revenue performance irrespective of whether the Minimum
Non-GAAP EBITA threshold has been met (subtracting amounts previously paid for
the quarterly revenue achievement), and the Non-GAAP EBITA bonus will be awarded
irrespective of whether the revenue target is achieved.  In addition, except for
the Company’s CEO and CFO, a portion of the Annual Cash Bonus will be awarded
based upon executive’s performance against certain objectives as reasonably
determined by the Company’s CEO, and approved by the Company’s Compensation
Committee (the “Committee”).  The executive may earn more or less than his or
her target bonus based on achievement of the performance goals; provided,
however that the total bonus amount(2) shall not exceed 200% of the executive’s
targeted bonus value.

 

The following table provides the percentage of the executive’s base salary that
is such executive’s targeted annual bonus value.

 

Executive Officer

 

Percentage of Annual Salary

 

 

 

 

 

President and Chief Executive Officer

 

100

%

Chief Financial Officer

 

50

%

Senior Vice Presidents, and Business Unit GMs

 

45

%

General Counsel, VP, Corporate Marketing, VP Product Management

 

40

%

 

I.             Revenue Bonus

 

60% of the overall target bonus award for the CEO and CFO, and 40% of the
overall target bonus award to the other executives, is tied to achievement of
the revenue target as described in the Company’s operating plan as approved by
the board of directors (the “Revenue Bonus”).  In order for any amounts to

 

--------------------------------------------------------------------------------

(1)   The non-GAAP EBITA targets and determination of achievement exclude items 
the Company excludes from their non-GAAP EBITA calculations for their financial
reports, but include the impact of any bonuses determined under the cash bonus
plan.

 

(2)   The total bonus amount equals the aggregate of the Revenue Bonus (as
defined below), the Non-GAAP EBITA Bonus (as defined below), and for executives
other than the CEO and CFO, the Management Objective Bonus (as defined below). 
The Revenue Bonus and Non-GAAP EBITA Bonus may each exceed 200% attainment
individually; provided, however, that the aggregate Annual Cash Bonus shall not
exceed 200% of the applicable target bonus value.

 

--------------------------------------------------------------------------------


 

be payable under the Revenue Bonus, the revenue target must be met at a level of
at least 90% of the target.  For achievement between 90% and 100% of the revenue
target, the Revenue Bonus will start at a payout of 50% of the target Revenue
Bonus amount and will increase on a straight-line basis according to the
percentage of achievement up to 100%.(3)

 

The executives are also eligible to receive an increased Revenue Bonus if the
Company’s revenue exceeds the revenue target.  For revenue achievement in excess
of 100% of the annual revenue target, the Revenue Bonus will start at a payment
of 100% of the target Revenue Bonus (i.e., the Revenue Bonus earned at
achievement of 100% of the Company’s annual revenue target) and will increase on
a straight-line basis according to the percentage of achievement so that at 120%
of the revenue target the Revenue Bonus shall be calculated at 200% of the
target Revenue Bonus.(4)

 

A pro rata portion of the annual Revenue Bonus, if any is achieved, shall be
paid quarterly following each of the Company’s quarterly earnings announcements
based on the year-to-date achievement of the quarterly revenue plan.  ).  If the
year-to-date revenue threshold is not met for particular quarter(s), but in a
subsequent quarter the cumulative year-to-date threshold is achieved, then the
pro rata annual Revenue Bonus payment shall be made based upon the year-to-date
percentage of attainment, with such payment not to exceed 100% of the
executive’s targeted year-to-date Revenue Bonus (less any Revenue Bonus already
paid).(5) Following the Company’s earnings announcement covering the full year
2013, the executives may receive a Revenue Bonus based on the criteria set forth
in the two prior paragraphs less the amount of any Revenue Bonus payments made
pursuant to this paragraph.

 

II.            Non-GAAP EBITA Bonus

 

40% of the overall target bonus award for each executive, is tied to non-GAAP
EBITA(6) (the “Non-GAAP EBITA Bonus”).  In order for the Non-GAAP EBITA Bonus to
be paid, the Company must achieve the minimum Non-GAAP EBITA target as approved
by the Committee  (the “Minimum Non-GAAP EBITA Amount”) (7).  Upon achievement
of the Minimum Non-GAAP EBITA, the amount of the Non-GAAP EBITA Bonus will be
calculated on a straight line basis starting at 50% of the target Non-GAAP EBITA
Bonus upon achievement of the Minimum Non-GAAP EBITA Amount and up to 100% of
the target Non-GAAP EBITA Bonus upon achievement of the fiscal Non-GAAP EBITA
target under the Company’s operating plan (the “Target Non-GAAP EBITA
Amount”).(8)

 

The executives are also eligible to receive increased Non-GAAP EBITA Bonus if
the Company’s non-GAAP EBITA exceeds the Target Non-GAAP EBITA Amount.  If the
Target Non-GAAP EBITA Amount is exceeded, the Non-GAAP EBITA Bonus amount will
be calculated on a straight line basis,

 

--------------------------------------------------------------------------------

(3)   For example, in the event that the annual revenue is achieved at the 95%
of target level, the Revenue Bonuses will be paid at 75% of the target Revenue
Bonus amount such that the Revenue Bonus paid to the Company’s Chief Financial
Officer would equal 75% multiplied by 60% multiplied by 50% multiplied by the
Chief Financial Officer’s annual salary.

 

(4)   For example, in the event that the Company’s actual revenue is 110% of the
annual revenue target, the Revenue Bonus will be paid at 150% of the target
Revenue Bonus amount such that the Revenue Bonus paid to the Company’s Chief
Financial Officer would equal 150% multiplied by 60% multiplied by 50%
multiplied by the Chief Financial Officer’s annual salary.

 

(5)   For example, in the first quarter if the quarterly revenue goals is
achieved at 110%, the Company’s Chief Financial Officer will receive a quarterly
payment for the Revenue Bonus equal to 25% multiplied by 100% multiplied by 60%
multiplied by the Chief Financial Officer’s annual salary.

 

(6)   After giving effect to (i) the Revenue Bonus, (ii) the Non-GAAP EBITA
Bonus, and (iii) the MBO Bonus, each as adjusted for any applicable accelerator.

 

(7)   The Minimum Non-GAAP EBITA Amount shall equal $1.190 million less than the
Target Non-GAAP EBITA Amount.

 

(8)   For example, in the event that non-GAAP EBITA is achieved at the midway
point between the Minimum Non-GAAP EBITA Amount and the Target Non-GAAP EBITA
Amount, the Non-GAAP EBITA Bonus will be paid at 75% of the target Non-GAAP
EBITA Bonus amount such that the Non-GAAP EBITA Bonus paid to the Company’s
Chief Financial Officer would equal 75% multiplied by 40% multiplied by 50%
multiplied by the Chief Financial Officer’s annual salary.

 

2

--------------------------------------------------------------------------------


 

such that the Non-GAAP EBITA Bonus will be the target Non-GAAP EBITA Bonus
multiplied by a multiplier equal to 100% of the target Non-GAAP EBITA Bonus plus
5% of the target Non-GAAP EBITA Bonus for each $121,150 of non-GAAP EBITA
performance better than the Target Non-GAAP EBITA Amount.

 

III.          Management Objective Bonus

 

20% of the overall target bonus award for eligible executives other than the CEO
and CFO shall be tied to performance by the executive against management
objectives as reasonably determined in writing by the Company’s CEO and reported
to the Chair of the Committee (each an “MBO Bonus”).  The Company’s CEO shall
determine achievement against the specific objectives, with such achievement to
be approved by the Company’s Compensation Committee, and with such achievement
not to exceed 100% for this portion of the Annual Cash Bonus.(9)

 

B.            GENERAL

 

The Committee will be responsible for the general administration and
interpretation of this Plan and for carrying out its provisions, including the
authority to construe and interpret the terms of this Plan, determine the manner
and time of payment of any Annual Cash Bonuses, prescribe any necessary
procedures for distribution of Annual Cash Bonuses and adopt rules, regulations
and to take such actions as it deems necessary or desirable for the proper
administration of this Plan.  The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.

 

Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of this Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

 

The Committee may amend, modify, suspend or terminate this Plan, in whole or in
part, at any time, including the adoption of amendments deemed necessary or
desirable to correct any defect or to supply omitted data or to reconcile any
inconsistency in this Plan or in any Annual Cash Bonus awarded hereunder. 
Moreover, the Committee may pay up to 50% of any bonus described under this Plan
in fully vested restricted stock units (“RSUs”).  In the event the Committee
pays a portion of any bonus with fully vested RSUs, the Committee shall apply a
10% liquidity uplift to its calculations.(10)

 

Notwithstanding any other provision hereof or any other agreement between the
Company and any participant, the Company may, in its sole discretion, implement
any recoupment or clawback policies or make any changes to any of the Company’s
existing recoupment or clawback policies, as the Company deems necessary or
advisable in order to comply with applicable law or regulatory guidance
(including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules of the SEC or a stock exchange or similar body
implemented pursuant thereto that is applicable to the Company), and any Annual
Cash Bonuses (including, for avoidance of doubt, any quarterly portion) awarded
under this Plan is subject to the terms and conditions of any such recoupment or
clawback policies (as as may be adopted, amended or restated from time to time).

 

--------------------------------------------------------------------------------

(9)   For example, in the event that the Management Objectives are reached at a
level of 75%, the Management Objective Bonus paid to the Company’s General
Counsel would equal 75% multiplied by 20% multiplied by 40% multiplied by the
General Counsel’s annual salary.

 

(10) For example, in the event the Company’s Chief Financial Officer is to be
paid a bonus of $20,000, the Committee may instead issue $10,000 in cash and
fully vested RSUs equal to $11,000 at the time of issuance.

 

3

--------------------------------------------------------------------------------